Citation Nr: 1424643	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-05 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to service connection for a stomach disorder, to include as secondary to medications prescribed by VA to treat service-connected disabilities.

5.  Entitlement to service connection for a dental disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert W. Gilliken, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to increased ratings for coronary artery disease, diabetes mellitus with lower extremity rash, bilateral cataracts with mild retinopathy, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction as well as whether new and material evidence has been received in order to reopen claims of entitlement to service connection for peripheral neuropathy of the right and left upper extremities have been raised during the August 2012 videoconference hearing, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss, acquired psychiatric disorder (to include posttraumatic stress disorder (PTSD)), stomach disorder, and dental disorder are remanded to the RO.


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for tinnitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to service connection for tinnitus in November 2011.  

During his August 2012 videoconference hearing before the Board, the Veteran acknowledged that he was withdrawing the aforementioned appeal.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for tinnitus is dismissed.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for bilateral hearing loss, acquired psychiatric disorder, stomach disorder, and dental disorder is warranted.  

Bilateral Hearing Loss

In multiple written statements of record, the Veteran has contended that his currently diagnosed bilateral hearing loss was the result of events during his active duty service, to include noise exposure.  During his August 2012 videoconference hearing, the Veteran confirmed that he had muffled hearing after acoustic trauma during service and that his hearing loss gradually progressed after separation from service.  He reported in-service noise exposure working as a machine gunner and heavy machine operator without hearing protection.

The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was Construction Machine Operator.  The Board is cognizant that service treatment records do not show any complaints, findings, or treatment for bilateral hearing loss and in-service audiograms do not show a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385 (2013).  However, in-service audiograms did reflect a definitive shift in hearing thresholds at nearly every level. 

In the Veteran's August 1964 enlistment examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
0 (10)
-5 (5)
0 (5)
LEFT
-5 (10)
-5 (5)
5 (15)
-5 (5)
-5 (0)

In a December 1966 examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
N/A
5 (10)
LEFT
5 (20)
5 (15)
10 (20)
N/A
0 (5)

(Note:  The August 1964 and December 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

In a July 2010 VA examination report, the examiner acknowledged the Veteran's assertions of in-service noise exposure as heavy equipment operator.  It was noted that the Veteran reported exposure to noise from heavy equipment, large vehicles, and heavy weapons.  As a civilian, the Veteran reported working as a truck driver for 25 years and in many other odd jobs like painting and landscaping.  The Veteran further reported a history of hunting and/or use of firearms on a recreational basis.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
60
70
70
LEFT
25
25
60
77
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss cannot be linked to service noise exposure.  In the cited rationale, the examiner noted that the service induction and separation physicals revealed normal hearing with no significant threshold shift.  The examiner highlighted that the Veteran's reports that there was no hearing loss at the time of retirement.  Finally, the examiner concluded that since hearing loss due to noise occurs at the time of the exposure, and not subsequently, the Veteran's current loss could not be linked to service noise exposure.   

The July 2010 VA audio examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  A thorough review of the record does show that the Veteran has discussed experiencing "muffled" hearing after noise exposure during service.  In addition, the examiner noted that the service induction and separation physicals revealed normal hearing with no significant threshold shift.  Evidence of record clearly showed that the Veteran's August 1967 service separation examination report did not contain any audiological findings.  In addition, the examiner did not adequately address or reconcile the fact that the August 1964 and December 1966 audiometric test results do indicate a shift in threshold limits at nearly every level from entrance in August 1964 to later in service in December 1966.  See Hensley, 5 Vet. App. 155 (holding an examination is inadequate when the examiner fails to address any shifts in auditory threshold levels from entrance to separation, even if the shifts do not in and of themselves amount to a hearing loss disability.)

Thus, the conclusions reached by the examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which properly considers all of the evidence of record, discusses Veteran's asserted in-service noise exposure without hearing protection as well as the documented hearing threshold shifts during service, and adequately addresses the etiology of the Veteran's bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, specifically PTSD, due to in-service stressors.  He has described being present during an attack involving the destruction of an ammo dump at Bien Hoa Air Base and being exposed to sniper fire and mortar attacks during service in Vietnam.

A longitudinal review of the record showed that the Veteran's service treatment records were negative for any diagnosis of or treatment for an acquired psychiatric disorder and there was no evidence of such within one year after discharge from service.  Service personnel records for the period from August 1964 to August 1967 showed that the Veteran had service in Vietnam from April 1967 to August 1967.  In a September 2010 memo, the RO conceded that the Veteran was exposed to hostile military activity while in Vietnam and would have been fearful for his life during the described attack and destruction of an ammo dump at Bien Hoa Air Base.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran was afforded a VA PTSD examination in November 2010.  After reviewing the claims file and examining the Veteran, the examiner, a VA psychologist, deferred making a diagnosis, noting that the Veteran did not appear to meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  It was noted that the Veteran was rather difficult to interview, as he was focused on his complaints against the military, VA, the government, and his numerous medical problems. 
The examiner further stated that the "claimed stressor is not related to the veteran's fear of hostile military or terrorist activity, but the stressor is the result of being exposed to indirect fire (mortar attacks) in Vietnam."

The Board finds that the incomplete and somewhat contradictory conclusions reached by the examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board has determined that the November 2010 VA PTSD examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion is provided, which properly considers all of the evidence of record and adequately addresses the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Stomach

During his August 2012 videoconference hearing, the Veteran asserted that he has a stomach disorder secondary to medications prescribed by VA for treatment of his service-connected disabilities.  

Service treatment records do not show any complaints, findings, or treatment for any stomach disorder.  Post-service VA treatment records dated from 1994 to 2008 detailed findings of questionable gastroesophageal reflux disease (GERD), diabetic gastroparesis, and irritable bowel syndrome as well as complaints of chronic diarrhea, nausea, and abdominal pain.  In a March 2003 VA treatment note, the Veteran complained of gastrointestinal upset since starting Metformin.  The examiner discontinued Metformin and indicated that the Veteran should follow a strict diabetic diet.  In November 2007, the Veteran was encouraged to stop taking Naproxen, which could cause stomach pain, ulcerations, or nausea.  The Veteran was hospitalized in November 2007 for intractable nausea.  In April 2008, the Veteran was noted to have symptoms of nausea and vomiting with gastric emptying study findings consistent with diabetic gastroparesis. 

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which fully addresses the nature and etiology of the Veteran's claimed stomach disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Dental Disorder

During his August 2012 videoconference hearing, the Veteran asserted that he has a dental disorder secondary to his service-connected diabetes mellitus.  He reported that he has suffered abscesses, swollen gums, and broken teeth.  Evidence of record simply does not include any dental findings.  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which fully addresses the nature and etiology of the Veteran's claimed dental disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additional Considerations

During his August 2012 hearing and in a December 2007 statement of record, the Veteran has asserted that he is considered 100 percent disabled by the Social Security Administration (SSA).  However, the medical evidence underpinning the award has not been associated with the Veteran's claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  

The claims file also reflects that the Veteran has received VA medical treatment for his claimed disorders from the VA Medical Center (VAMC) in Salem, Virginia.  Evidence of record only includes VA outpatient treatment records dated up to March 2010, records from a December 2012 VA hospitalization, and a January 2013 cardiology consultation from that facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for bilateral hearing loss, acquired psychiatric disorder, stomach disorder, and dental disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must contact SSA for the purpose of obtaining all documentation associated with the Veteran's award for SSA disability benefits.  The RO must also obtain all relevant treatment records from the Salem VAMC dating from March 2010 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to ascertain the etiology of his currently diagnosed bilateral hearing loss by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found is related to his period of military service, or to any incident therein, to include as due to noise exposure. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA examination to ascertain the nature and etiology of his claimed psychiatric disorder by an appropriate psychiatrist.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.

The RO must specify for the psychiatrist stressors that it has determined are established by the record. Regardless of the RO's response, the Board notes that the Veteran has consistently alleged the following in-service stressors: (1) being present during an attack involving the destruction of an ammo dump at Bien Hoa Air Base and (2) being exposed to sniper fire and mortar attacks during service in Vietnam.

Following a review of the evidence of record and with consideration of the Veteran's statements, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his military service.  If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded a VA examination to ascertain the nature and etiology of his claimed stomach disorder by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.  After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any diagnosed stomach disorder is caused by or aggravated by medications prescribed to treat any of the Veteran's service-connected disabilities, to include coronary artery disease, peripheral neuropathy, and diabetes mellitus.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded a VA examination to ascertain the nature and etiology of his claimed dental disorder by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.  After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed dental disorder is caused by or aggravated by the Veteran's service-connected diabetes mellitus.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims, taking into consideration all relevant evidence associated with the evidence of record since the March 2011 statement of the case (stomach claim) and the November 2011 statement of the case (bilateral hearing loss, psychiatric, stomach, and dental claims).  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


